 



Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
by and among
ARCHSTONE-SMITH TRUST
and
ARCHSTONE-SMITH OPERATING TRUST
Dated: July 14, 2006

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AND LOCK-UP AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is entered into as of
July 14, 2006 by and among Archstone-Smith Trust, a Maryland real estate
investment trust (the “Trust”), and Archstone-Smith Operating Trust, a Maryland
real estate investment trust (the “Company”), for itself and for the benefit of
the Holders (as hereinafter defined).
     WHEREAS, pursuant to the terms of the Third Supplemental Indenture dated as
of July 14, 2006 to the indenture dated as of February 1, 1994, as supplemented
by the First Supplemental Indenture, dated as of February 2, 1994, and the
Second Supplemental Indenture, dated as of August 2, 2004, between the Company
and the U.S. Bank National Association (as successor in interest to State Street
Bank and Trust Company), as trustee (the “Indenture”) pursuant to which the
Company issued $575,000,000 principal amount of its 4.00% Exchangeable Senior
Notes due 2036 (the “Notes”), as an inducement for the Holders to purchase
Notes, the Trust hereby grants certain registration rights to the Company for
the benefit of the Holders with respect to common shares of beneficial interest,
par value $0.01 per share (the “Common Shares”), of the Trust that may in the
future be issued to the Holders by the Trust on account of Notes, if such Common
Shares when so issued are “restricted securities” under the Securities Act of
1933, as amended (“Restricted Shares”), consisting of either (1) Restricted
Shares delivered to the Holders by the Company pursuant to the Indenture on
account of Notes, or (2) Restricted Shares issued by the Trust upon conversion
into Common Shares of Units (as hereinafter defined) issued by the Company to
the Holders pursuant to the Indenture on account of Notes, whether by exercise
by the Holders of a redemption right or otherwise pursuant to the Company
Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Certain Definitions
     As used in this Agreement, in addition to the other terms defined herein,
the following capitalized defined terms shall have the following meanings:
     “Affiliate” shall mean a Person that directly, or indirectly though one or
more intermediaries, controls, is controlled by, or is under common control with
a specified Person.
     “Common Shares” shall have the meaning set forth in the preamble to this
Agreement.
     “Company” shall have the meaning set forth in the preamble to this
Agreement.
     “Company Offering” shall have the meaning set forth in Section 8(c) hereof.
     “Demand Registration” shall have the meaning set forth in Section 2(b)
hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     “Fair Market Value” shall mean the closing sales price, or the closing
sales bid if no sales were reported, of the Common Shares as quoted on the NYSE
or such other national securities exchange on which the Common Shares are listed
on the date immediately preceding the date of calculation or if there are no
sales or bids for such date, then for the last preceding business day for such
sales or bids, as reported in The Wall Street Journal or similar publication.
     “Filing Date” shall have the meaning set forth in Section 2(a) hereof.
     “Holder” or “Holders” shall mean the beneficial owners from time to time of
the Notes and the beneficial owners from time to time of the Restricted Shares
or Restricted Units issued on account of Notes pursuant to the Indenture.
     “Indemnitee” shall have the meaning set forth in Section 6 hereof.
     “Indenture” shall have the meaning set forth in the preamble to this
Agreement.
     “NASD” shall mean the National Association of Securities Dealers, Inc.
     “Notes” shall have the meaning set forth in the preamble to this Agreement.
     “NYSE” shall mean the New York Stock Exchange.
     “Notice Holder” shall mean, on any date, any Holder that has delivered to
the Trust on or prior to such date a duly executed and completed Notice and
Questionnaire.
     “Notice and Questionnaire” shall mean a written notice and questionnaire
containing all material information required to be disclosed with respect to
such Holder as a “selling stockholder” in a Resale Shelf Registration Statement
under the Securities Act.
     “Offering Blackout Period” shall have the meaning set forth in Section 8(c)
hereof.
     “Partnership” shall have the meaning set forth in the recitals to this
Agreement.
     “Partnership Agreement” shall mean the agreement of limited partnership of
BPLP, as amended from time to time.
     “Person” shall mean an individual, partnership, corporation, trust, or
unincorporated organization, or a government or agency or political subdivision
thereof.
     “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Shares covered by such Registration Statement, and by
all other amendments and supplements to such prospectus, including
post-effective amendments, and in each case including all material incorporated
by reference therein.
     “Registrable Shares” (a) when used with respect to any Holder, shall mean
all Shares of such Holder, until (A) the earliest of (i) their effective
registration under the Securities Act and

2



--------------------------------------------------------------------------------



 



resale in accordance with the Registration Statement covering them,
(ii) expiration of the holding period that would be applicable thereto under
Rule 144(k) or any successor provision, (iii) their sale to the public pursuant
to Rule 144 under the Securities Act, or (iv) the date such Shares cease to be
outstanding (whether as a result of redemption, repurchase and cancellation,
conversion or otherwise), and (B) as a result of the event or circumstance
described in any of the foregoing clauses (A)(i) through (A)(iii), the legend
with respect to transfer restrictions required under the Securities Act is
removed or removable. For clarification, it is understood that Common Shares
issued to a Holder pursuant to the Indenture which are not Restricted Shares are
not Registrable Shares, and, accordingly, neither a Holder nor any subsequent
holder (whether or not such holder is an Affiliate of the Trust) of such Common
Shares shall have any registration rights with respect to such Common Shares
under this Agreement.
     “Registration Expenses” shall mean any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(i) all registration and filing fees; (ii) all fees and expenses associated with
a required listing of the Registrable Shares on any securities exchange;
(iii) fees and expenses with respect to filings required to be made with the
NYSE or the NASD; (iv) fees and expenses of compliance with securities or “blue
sky” laws; (v) printing expenses, messenger, telephone and delivery expenses;
(vi) fees and disbursements of counsel for the Trust and customary fees and
expenses for independent certified public accountants retained by the Trust
(including the expenses of any comfort letters or costs associated with the
delivery by independent certified public accountants of a comfort letter or
comfort letters); (vii) securities acts liability insurance, if the Trust so
desires; (viii) all internal expenses of the Trust (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties); (ix) the expense of any annual audit; and (x) the
fees and expenses of any person, including special experts, retained by the
Trust; provided, however, that Registration Expenses shall not include, and the
Trust shall not have any obligation to pay, any underwriting fees, discounts, or
commissions attributable to the sale of such Registrable Shares, or any legal
fees and expenses of counsel to any Holder and any broker/dealer or other
financial intermediary or agent engaged by any Holder.
     “Registration Statement” shall mean any registration statement of the Trust
which covers the resale of any of the Registrable Shares under the Securities
Act on an appropriate form, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.
     “Resale Shelf Registration Expiration Date” shall have the meaning set
forth in Section 2(a) hereof.
     “Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2(a) hereof.
     “Restricted Shares” shall have the meaning set forth in the preamble to
this Agreement.
     “Rule 144” means Rule 144 under the Securities Act (or any successor
provision).
     “SEC” shall mean the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Shares” shall mean all Restricted Shares issued to all Holders as
described in the preamble to this Agreement and any other Common Shares issued
as a dividend with respect to, or in exchange for or in replacement of such
Restricted Shares.
     “Suspension Event” shall have the meaning set forth in Section 8(b) hereof.
     “Trustee” shall have the meaning set forth in the preamble to this
Agreement.
     “Units” shall mean the Class A-1 common units of beneficial interests, par
value $0.01 per unit, of the Company issued by the Company to the Holders
pursuant to the Indenture (or any other interests issued on account of those
units as a result of a unit split, combination, distribution or other similar
recapitalization event applying to all such units).
     2. Registration
          (a) Resale Shelf Registration Statement. Subject to the provisions of
Section 2(b) below, the Trust shall prepare and file with the SEC a Registration
Statement (a “Resale Shelf Registration Statement”) for an offering to be made
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act
relating to the sale by the Holders from time to time of their Registrable
Shares, such filing to be made on a date (the “Filing Date”) which is no later
than thirty (30) days after the issuance of the Registrable Shares covered by
such Registration Statement. The Trust shall use its reasonable efforts to cause
such Resale Shelf Registration Statement to be declared effective by the SEC as
soon as practicable after the Filing Date. The Trust agrees to use its
reasonable efforts to keep the Resale Shelf Registration Statement, after its
date of effectiveness, continuously effective until the date (the “Resale Shelf
Registration Expiration Date”) that all registrable Shares have ceased to be
Registrable Shares. At the time the initial Resale Shelf Registration Statement
is declared effective, each Holder that became a Notice Holder on or prior to
the date ten (10) business days prior to such time of effectiveness shall be
named as a selling securityholder in the initial Resale Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of Registrable Securities in accordance
with applicable law. No holder shall be entitled to be named as a selling
securityholder in the initial Resale Shelf Registration Statement or to use the
Prospectus forming a part thereof for offers or resales of Registrable
Securities unless such holder is a Notice Holder on or prior to the date ten
(10) business days prior to such time of effectiveness. Each Holder agrees that
if such Holder wishes to sell Registrable Shares pursuant to a Resale Shelf
Registration Statement and related Prospectus, it will do so only in accordance
with this Section 2(a). Following the date that the initial Resale Shelf
Registration Statement is declared effective, each Holder that is not a Notice
Holder wishing to sell Registrable Shares pursuant to a Resale Shelf
Registration Statement and related Prospectus agrees to deliver a Notice and
Questionnaire to the Trust at least fifteen (15) business days prior to any
intended distribution of Registrable Shares under the Resale Shelf Registration
Statement. From and after the date the initial Resale Shelf Registration
Statement is declared effective, the Trust shall, as promptly as reasonably
practicable after the date a Notice and Questionnaire is delivered, and in any
event upon fifteen (15) business days after such date:

4



--------------------------------------------------------------------------------



 



     (i) if required by applicable law, file with the SEC a post-effective
amendment to the Resale Shelf Registration Statement or prepare and, if required
by applicable law, file a supplement to the related Prospectus or a supplement
or amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling stockholder in the Resale Shelf Registration Statement and
the related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Registrable Shares in accordance with the
Securities Act and, if the Trust shall file a post-effective amendment to the
Resale Shelf Registration Statement, use its reasonable efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is reasonably practicable, but in any event by the date that is
forty-five (45) days after the date such post-effective amendment is required by
this clause to be filed; and
     (ii) provide such Holder copies of any documents filed pursuant to this
Section 2(a) notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2(a);
Notwithstanding anything contained herein to the contrary, (i) the Trust shall
be under no obligation to name any Holder that is not a Notice Holder as a
selling stockholder in any Registration Statement or related Prospectus.
          (b) Demand Registration. At any time any Registrable Shares are
outstanding and a Registration Statement covering the sale of such Registrable
Shares is not effective, the Trust shall, at the written request of any Holder
or Holders (a “Demand Notice”), cause to be filed as soon as practicable after
the date of such request by such Holder a Registration Statement in accordance
with Rule 415 under the Securities Act (or such other rule as is applicable to
the proposed sale) relating to the sale by such Holder of all or a portion of
the Registrable Shares held by such Holder in accordance with the terms hereof,
and shall use reasonable efforts to cause such Registration Statement to be
declared effective by the SEC as soon as practicable thereafter (a “Demand
Registration”); provided, however, that the Trust shall not be required to file
such Registration Statement unless the number of Registrable Shares included in
such Demand Notice have a Fair Market Value in excess of $1,000,000. The Trust
agrees to use its reasonable efforts to keep the Demand Registration
continuously effective, after its date of effectiveness, with respect to the
Registrable Shares of the requesting Holder or Holders until the earlier of
(a) the date on which such Holder no longer holds any Registrable Shares or
(b) the date on which all of the Registrable Shares held by such Holder have
become eligible for sale pursuant to Rule 144(k) (or any successor provision).
          (c) Notification and Distribution of Materials. The Trust shall notify
the Holder of the effectiveness of any Registration Statement applicable to the
Registrable Shares and shall furnish to the Holders, without charge, such number
of copies of the Registration Statement (including any amendments, supplements
and exhibits), the Prospectus contained therein (including each preliminary
prospectus and all related amendments and supplements) and any documents
incorporated by reference in the Registration Statement or such other documents
as the Holders may reasonably request in order to facilitate the sale of the
Registrable Shares in the manner described in the Registration Statement.

5



--------------------------------------------------------------------------------



 



          (d) Amendments and Supplements. The Trust shall promptly prepare and
file with the SEC from time to time such amendments and supplements to the
Registration Statement and Prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all the
Registrable Shares until the earlier of (a) such time as all of the Registrable
Shares have been issued or disposed of in accordance with the intended methods
of disposition by the Holders or issuance by the Trust as set forth in the
Registration Statement or (b) the date on which the Registration Statement is no
longer required to be effective under the terms of this Agreement. Upon ten
(10) business days’ notice, the Trust shall file any supplement or
post-effective amendment to the Registration Statement with respect to the plan
of distribution or a Holder’s ownership interests in its Registrable Shares that
is reasonably necessary to permit the sale of such Holder’s Registrable Shares
pursuant to the Registration Statement.
          (e) Notice of Certain Events. The Trust shall promptly notify the
Holders of, and confirm in writing, any request by the SEC for any amendment or
supplement to, or additional information in connection with, any Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto). The Trust shall promptly notify each Holder of, and confirm in
writing, the filing of the Registration Statement or any Prospectus, amendment
or supplement related thereto or any post-effective amendment to the
Registration Statement and the effectiveness of any post-effective amendment.
     At any time when a Prospectus relating to the Registration Statement is
required to be delivered under the Securities Act by a Holder to a transferee,
the Trust shall immediately notify the Holders of the happening of any event as
a result of which the Prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. In such event, the Trust shall promptly, and in any event within
ten (10) business days, prepare and furnish to the Holders a reasonable number
of copies of a supplement to or an amendment of such Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of Registrable
Shares sold under the Prospectus, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading. The Trust shall, if
necessary, promptly, and in any event within ten (10) business days, amend the
Registration Statement of which such Prospectus is a part to reflect such
amendment or supplement.
     3. State Securities Laws. Subject to the conditions set forth in this
Agreement, the Trust shall, in connection with the filing of any Registration
Statement hereunder, file such documents as may be necessary to register or
qualify the Registrable Shares under the securities or “Blue Sky” laws of such
states as the Holders may reasonably request, and the Trust shall use its
reasonable efforts to cause such filings to become effective in a timely manner;
provided, however, that the Trust shall not be obligated to qualify as a foreign
corporation to do business under the laws of any such state in which it is not
then qualified or to file any general consent to service of process in any such
state. Once effective, the Trust shall use its reasonable efforts to keep such
filings effective until the earlier of (a) such time as all of the Registrable
Shares have been disposed of in accordance with the intended methods of
disposition by the Holders as set

6



--------------------------------------------------------------------------------



 



forth in the applicable Registration Statement, (b) in the case of a particular
state, the applicable Holders have notified the Trust that they no longer
require an effective filing in such state in accordance with their original
request for filing or (c) the date on which the applicable Registration
Statement ceases to be effective.
     4. Listing. The Trust will use reasonable efforts to cause all Registrable
Shares to be listed or otherwise eligible for full trading privileges on the
principal national securities exchange (currently the NYSE) on which the Common
Shares are then listed, in each case not later than the date on which a
Registration Statement covering the Registrable Shares becomes effective or the
Registrable Shares are issued by the Trust to a Holder, whichever is later. The
Trust will use reasonable efforts to continue the listing or trading privilege
for all Registrable Shares on such exchange. The Trust will promptly notify the
Holders of, and confirm in writing, the delisting of the Common Shares by such
exchange.
     5. Expenses. The Trust shall bear all Registration Expenses incurred in
connection with the registration of the Registrable Shares pursuant to this
Agreement and the Trust’s performance of its other obligations under the terms
of this Agreement. The Holders shall bear all underwriting fees, discounts or
commissions attributable to the sale of securities by the Holders, or any legal
fees and expenses of counsel to the Holders and any broker/dealer or other
financial intermediary or agent engaged by Holders and all other expenses
incurred in connection with the performance by the Holders of their obligations
under the terms of this Agreement.
     6. Indemnification
          (a) Indemnification by the Trust. The Trust shall indemnify and hold
harmless each Holder and each Person, if any, who controls such Holder (within
the meaning of Section 15 of the Securities Act) as follows:
          (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Resale Shelf Registration
Statement (or any amendment thereto) pursuant to which the Registrable Shares
were registered under the Securities Act, including all documents incorporated
therein by reference, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus (or any amendment or
supplement thereto), including all documents incorporated therein by reference,
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;
          (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the Trust;
and

7



--------------------------------------------------------------------------------



 



          (iii) against any and all expense whatsoever, as incurred (including
reasonable fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, in
each case whether or not a party, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under subparagraph (i) or (ii)
above;
provided, however, that the indemnity provided pursuant to this Section 6(a)
does not apply to the Holder with respect to any loss, liability, claim, damage
or expense to the extent arising out of (x) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Trust by the Holder expressly for use
in the Resale Shelf Registration Statement (or any amendment thereto) or any
Prospectus (or any amendment or supplement thereto) or (y) the Holder’s failure
to deliver an amended or supplemental Prospectus that was timely delivered to
the Holder by the Trust if such loss, liability, claim, damage or expense would
not have arisen had such delivery by the Holder occurred.
          (b) Indemnification by the Holders. In connection with the Resale
Shelf Registration Statement, each Holder, on a several and not joint basis,
shall indemnify and hold harmless the Trust, and each of its trustees and
officers (including each trustee and officer of the Trust who signed the Resale
Shelf Registration Statement), and each Person, if any, who controls the Trust
within the meaning of Section 15 of the Securities Act, to the same extent as
the indemnity contained in Section 6(a) (except that any settlement described in
Section 6(a)(ii) shall be effected with the written consent of the Holder), but
only insofar as such loss, liability, claim, damage or expense arises out of or
is based upon any untrue statement or omission, or alleged untrue statements or
omissions, made in the Resale Shelf Registration Statement (or any amendment
thereto) or any Prospectus (or any amendment or supplement thereto) in reliance
upon and in conformity with written information furnished to the Trust by the
Holder expressly for use in such Resale Shelf Registration Statement (or any
amendment thereto) or such Prospectus (or any amendment or supplement thereto).
Notwithstanding the provisions of this Section 6(b), the Holder shall not be
required to indemnify the Trust with respect to any amount in excess of the
amount of the total net proceeds received by the Holder from sales of the
Registrable Shares under the Resale Shelf Registration Statement.
     7. Indemnification Procedures The indemnified party shall give reasonably
prompt notice to the indemnifying party of any action or proceeding commenced
against it of which the indemnified party has actual knowledge and in respect of
which indemnity may be sought hereunder, but failure to so notify the
indemnifying party (i) shall not relieve it from any liability which it may have
under the indemnity agreement provided in Section 6(a) or 6(b), unless and to
the extent it did not otherwise learn of such action and the lack of notice by
the indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) shall not, in any event, relieve the
indemnifying party from any obligations to the indemnified party other than the
indemnification obligation provided under Section 6(a) or 6(b). If the
indemnifying party so elects within a reasonable time after receipt of such
notice, the indemnifying party may assume the defense of such action or
proceeding at such indemnifying party’s own expense with counsel chosen by the
indemnifying party and approved by the

8



--------------------------------------------------------------------------------



 



indemnified party, which approval shall not be unreasonably withheld; provided,
however, that, if the indemnified party reasonably determines that a conflict of
interest exists where it is advisable for the indemnified party to be
represented by separate counsel or that, upon advice of counsel, there may be
legal defenses available to it which are different from or in addition to those
available to the indemnifying party, then the indemnifying party shall not be
entitled to assume such defense and the indemnified party shall be entitled to
separate counsel at the indemnifying party’s expense. If the indemnifying party
is not entitled to assume the defense of such action or proceeding as a result
of the proviso to the preceding sentence, the indemnifying party’s counsel shall
be entitled to conduct the indemnifying party’s defense and counsel for the
indemnified party shall be entitled to conduct the defense of the indemnified
party, it being understood that both such counsel will cooperate with each other
to conduct the defense of such action or proceeding as efficiently as possible;
provided, however, that counsel for the indemnified party shall not be required
to take any action which would prejudice the defense of the indemnified party.
If the indemnifying party is not so entitled to assume the defense of such
action or does not assume such defense, after having received the notice
referred to in the first sentence of this paragraph, the indemnifying party
shall pay the reasonable fees and expenses of counsel for the indemnified party.
In such event, however, the indemnifying party shall not be liable for any
settlement effected without the written consent of the indemnifying party. If an
indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the indemnifying party
shall not be liable for any fees and expenses of counsel for the indemnified
party incurred thereafter in connection with such action or proceeding.
     8. Suspension of Registration Requirement; Restriction on Sales.
          (a) The Trust shall promptly notify each Holder of, and confirm in
writing, the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement with respect to such Holder’s Registrable Shares or
the initiation of any proceedings for that purpose. The Trust shall use its
reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of such a Registration Statement at the earliest possible moment
and in any event within forty-five (45) days from the initial date of such
suspension.
          (b) Notwithstanding anything to the contrary set forth in this
Agreement, the Trust’s obligation under this Agreement to file, amend or
supplement a Registration Statement, or to cause a Registration Statement, or
any filings with any state securities commission, to become effective shall be
suspended, for one or more periods not to exceed the period described in
Section 9 below, in the event of pending negotiations relating to, or
consummation of, a transaction or the occurrence of an event that (i) would
require additional disclosure of material information by the Trust in the
Registration Statement or such filing, as to which the Trust has a bona fide
business purpose for preserving confidentiality, or (ii) render the Trust unable
to comply with SEC requirements, or (iii) would otherwise make it impractical or
unadvisable to cause the Registration Statement or such filings to be filed,
amended or supplemented or to become effective (any such circumstances being
hereinafter referred to as a “Suspension Event”). The Trust shall notify the
Holders of the existence of any Suspension Event by promptly delivering to each
Holder a certificate signed by an executive officer of the Trust stating that a
Suspension Event has occurred and is continuing.

9



--------------------------------------------------------------------------------



 



          (c) Subject to the terms of Section 9 below, each Holder of
Registrable Shares agrees, if requested by the Trust in the case of a
Company-initiated non-underwritten offering registered under the Securities Act
or if requested by the managing underwriter or underwriters in a
Company-initiated underwritten offering (each, a “Company Offering”), not to
effect any public sale or distribution of any of the Shares during the period
(the “Offering Blackout Period”) beginning upon receipt by such Holder of
written notice from the Trust, but in any event no earlier than the fifteenth
(15th) day preceding the anticipated date of pricing of such Company Offering,
and ending on the earlier to occur of:
          (i) ninety (90) days after the closing date of such Company Offering;
          (ii) thirty (30) days after the date on which the closing price of the
class of equity securities sold by the Trust in such Company Offering shall have
averaged for a period of twenty (20) consecutive trading days at least
one-hundred-five percent (105%) of the initial price to the public of such
security in such Company Offering;
          (iii) the date on which the Trust may begin to effect any public sale
or distribution of any of the securities of the Trust following such Company
Offering pursuant to any contractual lock-up or similar restrictions on the sale
of Common Shares;
          (iv) the date on which all directors and executive officers who have
been required to enter into contractual lock-up or similar restrictions on the
sale of Common Shares owned by them may begin to effect public sales of Common
Shares following such Company Offering, including pursuant to waivers of the
restrictions by the managing underwriter or underwriters; or
          (v) the date the Trust or managing underwriter or underwriters
withdraws such request in writing;
provided, however, that this Section 8(c) shall not prohibit resales of Shares
by any Holder not subject to the registration requirements of the Securities Act
(including, without limitation resale of Shares pursuant to Rule 144) and
similarly exempt from any registration requirement under any state “Blue Sky” or
similar laws; provided, that the purchaser in any such private resale shall
agree in writing to be subject to such restrictions for the remaining portion of
such period that would otherwise apply to such Holder.
          (d) Subject to the terms of Section 9 below, each Holder agrees that,
following the effectiveness of any Registration Statement relating to
Registrable Shares of such Holder, such Holder will not effect any sales of the
Shares pursuant to such Registration Statement or any filings with any state
Securities Commission at any time after such Holder has received notice from the
Trust to suspend sales as a result of the occurrence or existence of any
Suspension Event or so that the Trust may correct or update the Registration
Statement or such filing. The Holders may recommence effecting sales of the
Registrable Shares pursuant to the Registration Statement or such filings, and
all other obligations which are suspended as a result of a Suspension Event
shall no longer be so suspended, following further notice to such effect from
the Trust, which notice shall be given by the Trust not later than one
(1) business day after the conclusion of any such Suspension Event.

10



--------------------------------------------------------------------------------



 



     9. Limitations on Suspension/Blackout Periods. Notwithstanding anything
herein to the contrary, the Trust covenants and agrees that (i) the Trust’s
rights to suspend its obligation under this Agreement to file, amend or
supplement a Registration Statement and maintain the effectiveness of any
Registration Statement during the pendency of any Suspension Event, (ii) the
Holders’ obligation to suspend public sales of Shares during one or more
Offering Blackout Periods and (iii) the Holders’ obligations to suspend sales of
Shares pursuant to a Registration Statement during the pendency of any
Suspension Event, shall not, in the aggregate, cause the Holders to be required
to suspend sales of Shares or relieve the Trust of its obligation to file, amend
or supplement and maintain the effectiveness of a Registration Statement for
longer than ninety (90) days during any twelve (12) month period.
     10. Additional Shares. The Trust, at its option, may register, under any
Registration Statement and any filings with any state securities commissions
filed pursuant to this Agreement, any number of unissued, treasury or other
Common Shares of or owned by the Trust and any of its Subsidiaries or any Common
Shares or other securities of the Trust owned by any other security holder or
security holders of the Trust.
     11. Contribution. If the indemnification provided for in Section 6 is
unavailable to an indemnified party with respect to any losses, claims, damages,
actions, liabilities, costs or expenses referred to therein or is insufficient
to hold the indemnified party harmless as contemplated therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, actions, liabilities, costs or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party,
on the one hand, and of the indemnified party, on the other hand, shall be
determined by reference to, among other factors, whether the untrue or alleged
untrue statement of a material fact or omission to state a material fact relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission; provided, however,
that in no event shall the obligation of any indemnifying party to contribute
under this Section 11 exceed the amount that such indemnifying party would have
been obligated to pay by way of indemnification if the indemnification provided
for under Section 6 hereof had been available under the circumstances.
     The Trust and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 11 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
     Notwithstanding the provisions of this Section 11, no Holder shall be
required to contribute any amount in excess of the amount by which the gross
proceeds from the sale of Shares exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be

11



--------------------------------------------------------------------------------



 



entitled to contribution from any indemnifying party who was not guilty of such
fraudulent misrepresentation.
     12. No Other Obligation to Register. Except as otherwise expressly provided
in this Agreement, the Trust shall have no obligation to the Holders to register
the Registrable Shares under the Securities Act.
     13. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Trust has obtained the written consent of Holders of a majority of
the then outstanding Registrable Shares (with Holders of Units deemed to be the
Holders, for purposes of this Section 13, of the number of Registrable Shares
into which such Units are or would be convertible as of the date on which such
consent is requested). Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of at least a majority of the
Registrable Securities being sold by such Holders pursuant to such Registration
Statement; provided that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence. Notwithstanding the foregoing two sentences,
this Agreement may be amended by written agreement signed by the Trust and BPLP,
without the consent of the Holders of Registrable Shares, to cure any ambiguity
or to correct or supplement any provision contained herein that may be defective
or inconsistent with any other provision contained herein, or to make such other
provisions in regard to matters or questions arising under this Agreement that
shall not adversely affect the interests of the Holders of Registrable Shares.
Each Holder of Registrable Shares outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 13, whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Shares or is delivered to such Holder.
     14. Notices All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) Business Day after
being deposited with such courier, if made by a recognized overnight courier or
(iv) on the date indicated on the notice of receipt, if made by first-class
mail, to the parties as follows:
     If to the Trust:

     
 
  Archstone-Smith Trust
 
  9200 E. Panorama, Suite 400
 
  Englewood, Colorado 80112
 
  Attn: General Counsel
 
  Telecopy: (303) 708-6954

12



--------------------------------------------------------------------------------



 



     with a copy to:

     
 
  Mayer, Brown, Rowe and Maw LLP
 
  71 South Wacker Drive
 
  Chicago, Illinois 60606
 
  Attn: Edward J. Schneidman
 
  Telecopy: (312) 706-8200

     If to a Holder:
At the most current address given by such Holder to the Trust in a Notice and
Questionnaire or any amendment thereto.
     15. Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
If any successor, assignee or transferee of any Holder shall acquire Units or
Registrable Shares, in any manner, whether by operation of law or otherwise,
(i) such successor, assignee or transferee shall be entitled to all of the
benefits of a “Holder” under this Agreement and (ii) such Registrable Shares
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Shares such Person shall be conclusively deemed to have
agreed to be bound by all of the terms and provisions hereof.
     16. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     17. Governing Law This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within said state.
     18. Third Party Beneficiary and Remedies. Each of the Holders shall be a
third party beneficiary of this Agreement, with full rights of enforcement as if
a party hereto. The remedies provided for herein are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Holder at
law or in equity. The Trustee shall be entitled, on behalf of Holders, to seek
any available remedy for the enforcement of this Agreement
     19. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
     20. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be the complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are

13



--------------------------------------------------------------------------------



 



no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein, with respect to such subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
[The Remainder of This Page Has Been Intentionally Left Blank.]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                  ARCHSTONE-SMITH TRUST, a Maryland real
estate investment trust    
 
           
 
  By:        
 
  Name:  
 
Rick D. Jacobsen    
 
  Title:   Senior Vice President and Treasurer    
 
                ARCHSTONE-SMITH OPERATING TRUST, a
Maryland real estate investment trust    
 
           
 
  By:        
 
  Name:  
 
Rick D. Jacobsen    
 
  Title:   Senior Vice President and Treasurer    

S-1